Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 3 recites the limitation: “a coating film” in line 11. It is unclear whether or not this is in reference to the coating film of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (JPH049670A) in view of Bran (US20130233342).
Regarding claim 1, Fujimura et al. teaches an ultrasonic cleaner (see abstract) comprising: a cleaning tank 14 which is capable of storing a cleaning solution; an ultrasonic transducer 16; and a vibration head 24 which extends from the ultrasonic transducer 16 toward the cleaning tank 14 and of which a tip portion includes a cylindrical hole having a longitudinal direction aligned to a vertical direction, wherein the ultrasonic transducer 16 is driven at a frequency at which the vibration head 24 is vibrated resonantly; the vibration head 24 having an interface between an area corresponding to a vibration antinode and an area corresponding to a vibration node 
Regarding claims 2 and 3, Fujirama et al. and Bran together teach the limitations of claim 1. Fujirama et al. also teaches in figure 1 and pages 2-3 of the translation that the ultrasonic transducer 16 is capable of being driven at a frequency at which the vibration head is driven resonantly in a vibration mode accompanied by a deformation in a direction perpendicular to the longitudinal direction of the cylindrical hole. As described in the rejection of claim 1, the modified system by Fujirama et al. and Bran includes a coating film applied to the vibration head. While Fujirama et al. and Bran don’t explicitly teach the particular frequency and resulting location of the nodes and antinodes, since the modified system as taught by Fujirama et al. and 
Regarding claim 6, Fujirama et al. and Bran together teach the limitations of claim 1. Fujirama et al. teaches in figure 1 that a cross section of the vibration head 24 in a plane perpendicular to the longitudinal direction of the cylindrical hole has a shape which sequentially increases in size to a plane in which the cross section becomes the largest at the point closest to the transducer 16 and smallest at the end provided with the cylindrical hole.
Regarding claim 7, Fujirama et al. and Bran together teach the limitations of claim 1. Fujirama et al. teaches in figure 1 that the distance between the right side wall of the cleaning tank 14 and the vibration head 24 is larger than a distance of a rising liquid level in the cleaning tank 14 (as measured by the height of reference number 24 in the cleaning tank 14) during resonant vibration of the vibration head 24. The movement of the liquid in the cleaning tank during vibration depends on the physical and chemical characteristics of the liquid, and it has been determined that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim. Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (JPH049670A) in view of Bran (US20130233342) as applied to claim 1 and further in view of Chang et al. (US20060002824).
Regarding claim 4, Fujimura et al. and Bran together teach the limitations of claim 1. Fujimura et al. does not teach that the coating film is a fluororesin film. Chang et al. teaches fluid dispensing .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. (JPH049670A) in view of Bran (US20130233342) as applied to claim 1 and further in view of Serge (GB2538964A).
Regarding claim 10, Fujimura et al. and Bran together teach the limitations of claim 1. Fujimura et al. teaches a sample dispensing mechanism which includes a sample probe 46 capable of sucking a sample wherein the sample probe 46 is cleaned by inserting the sample probe 46 into the cylindrical hole of the vibration head 24 of the ultrasonic cleaner and driving the ultrasonic transducer 16 at the frequency (see pages 2-3 and 5 of the translation). Fujimura et al. does not explicitly teach that a control unit is used to automatically perform the cleaning operations. Serge teaches an ultrasonic cleaner (see abstract) and that a control unit may be utilized in order to automate the cleaning process (see pages 5-6, 11-12, 16-17). Since both Fujimura et al. and Serge teach ultrasonic cleaners it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a control unit may be utilized in the modified system by Fujimura in order to automate the cleaning operations as shown to be known and conventional by Serge. Furthermore it has been determined that automation to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

Allowable Subject Matter
Claims 5, 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Fujimura et al. (JPH049670A). Fujimura et al. fails to teach/disclose all of the limitations of claims 5, 8-9. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/TINSAE B AYALEW/EXAMINER, Art Unit 1711